PER CURIAM.
The notice of appeal herein states that the appeal is taken from an order bearing date the 2d day of February 1916. No such order appears in the record. There is an order in the record dated February 25, 1916, but as the notice of-appeal merely refers to an order by its date, and makes no mention of the contents or nature of the order, it is impossible to determine that the notice of appeal refers to the order dated February 25, 1916. The appeal must therefore be dismissed.
Appeal dismissed, with $10 costs.